EXHIBIT 10.1

LOCK-UP AGREEMENT

THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of March
10, 2020, by and among (i) Lion Group Holding Ltd., a Cayman Islands exempted
company (“Pubco”), (ii) Shih-Chung Chou, in the capacity under the Business
Combination Agreement (as defined below) as the Purchaser Representative
(including any successor Purchaser Representative appointed in accordance
therewith, the “Purchaser Representative”), and (iii) the undersigned
(“Holder”). Any capitalized term used but not defined in this Agreement will
have the meaning ascribed to such term in the Business Combination Agreement.

WHEREAS, on or about the date hereof, Proficient Alpha Acquisition Corp., a
Nevada corporation (“Purchaser”), the Purchaser Representative, Pubco, Lion
MergerCo 1, Inc., a Delaware corporation and a wholly-owned subsidiary of Pubco
(“Merger Sub”), Lion Financial Group Limited, a corporation organized under the
laws of the British Virgin Islands (the “Company”), Wang Jian and Legend Success
Ventures Limited, each in the capacity thereunder as the Seller Representative,
and the shareholders of the Company named as Sellers therein (the “Sellers”),
including Holder, entered into that certain Business Combination Agreement (as
amended from time to time in accordance with the terms thereof, the “Business
Combination Agreement”), pursuant to which, subject to the terms and conditions
thereof, among other matters, (a) Merger Sub will merge with and into Purchaser,
with Purchaser continuing as the surviving entity (the “Merger”), and as a
result of which, (i) Purchaser will become a wholly-owned subsidiary of Pubco,
and (ii) each issued and outstanding security of Purchaser immediately prior to
the effective time of the Merger will no longer be outstanding and will
automatically be cancelled, in exchange for the right of the holder thereof to
receive a substantially equivalent security of Pubco, and (b) Pubco will acquire
all of the issued and outstanding capital shares of the Company from the Sellers
in exchange for ordinary shares of Pubco (the “Share Exchange”), subject to the
withholding of the Escrow Shares being deposited in the Escrow Account in
accordance with the terms and conditions of the Business Combination Agreement
and the Escrow Agreement, all upon the terms and subject to the conditions set
forth in the Business Combination Agreement and in accordance with the
provisions of applicable law;

WHEREAS, as of the date hereof, Holder is a Seller under the Business
Combination Agreement and a holder of the Company Shares in such amounts as set
forth underneath Holder’s name on the signature page hereto; and

WHEREAS, pursuant to the Business Combination Agreement, and in view of the
valuable consideration to be received by Holder thereunder, the parties desire
to enter into this Agreement, pursuant to which the Exchange Shares to be issued
to Holder in the Share Exchange, including the Escrow Shares and any additional
Exchange Shares issued after the Closing pursuant to Section 2.5 of the Business
Combination Agreement (all such securities, together with any securities paid as
dividends or distributions with respect to such securities or into which such
securities are exchanged or converted, the “Restricted Securities”) shall become
subject to limitations on disposition as set forth herein.

 



  (1) 

   

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

1.                   Lock-Up Provisions.

(a)                Holder hereby agrees not to, during the period (the “Lock-Up
Period”) commencing from the Closing and ending on the earlier of (x) the six
(6) month anniversary of the date of the Closing, and (y) the date after the
Closing on which Pubco consummates a liquidation, merger, share exchange or
other similar transaction with an unaffiliated third party that results in all
of Pubco’s stockholders having the right to exchange their equity holdings in
Pubco for cash, securities or other property: (i) lend, offer, pledge (except as
provided herein below), hypothecate, encumber, donate, assign, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of, directly or indirectly, any Restricted Securities, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of the Restricted
Securities, or (iii) publicly disclose the intention to do any of the foregoing,
whether any such transaction described in clauses (i), (ii) or (iii) above is to
be settled by delivery of Restricted Securities or other securities, in cash or
otherwise (any of the foregoing described in clauses (i), (ii) or (iii), a
“Prohibited Transfer”). The foregoing sentence shall not apply to the transfer
of any or all of the Restricted Securities owned by Holder (other than Escrow
Shares until such Escrow Shares are disbursed to Holder from the Escrow Account
in accordance with the terms and conditions of the Business Combination
Agreement and the Escrow Agreement) (I) by gift, will or intestate succession
upon the death of Holder, (II) to any Permitted Transferee (defined below),
(III) pursuant to a court order or settlement agreement related to the
distribution of assets in connection with the dissolution of marriage or civil
union or (IV) to Pubco in accordance with the requirements of the Business
Combination Agreement; provided, however, that in any of cases (I), (II) or
(III) it shall be a condition to such transfer that the transferee executes and
delivers to Pubco and the Purchaser Representative an agreement stating that the
transferee is receiving and holding the Restricted Securities subject to the
provisions of this Agreement applicable to Holder, and there shall be no further
transfer of such Restricted Securities except in accordance with this Agreement.
As used in this Agreement, the term “Permitted Transferee” shall mean: (A) the
members of Holder’s immediate family (for purposes of this Agreement, “immediate
family” shall mean with respect to any natural person, any of the following:
such person’s spouse, the siblings of such person and his or her spouse, and the
direct descendants and ascendants (including adopted and step children and
parents) of such person and his or her spouses and siblings), (B) any trust for
the direct or indirect benefit of Holder or the immediate family of Holder, (C)
if Holder is a trust, to the trustor or beneficiary of such trust or to the
estate of a beneficiary of such trust, (D) if Holder is an entity, as a
distribution to limited partners, shareholders, members of, or owners of similar
equity interests in Holder upon the liquidation and dissolution of Holder or (E)
to any affiliate of Holder. Holder further agrees to execute such agreements as
may be reasonably requested by Pubco or the Purchaser Representative that are
consistent with the foregoing or that are necessary to give further effect
thereto. Notwithstanding the foregoing, a Holder may pledge its Restricted
Securities to a third party during the Lock-up Period, provided that the party
to whom the Restricted Securities are pledged acknowledges and agrees in writing
that the Restricted Securities are subject to this Agreement and that such third
party shall not be entitled to enforce its rights and remedies with respect to
the Restricted Securities, including, without limitation, the right to vote,
sell or take ownership of such Restricted Securities, until after the Lock-Up
Period.

(b)                Holder further acknowledges and agrees that it shall not be
permitted to engage in any Prohibited Transfer with respect to any Escrow Shares
until such Escrow Shares are disbursed to Holder from the Escrow Account in
accordance with the terms and conditions of the Business Combination Agreement
and the Escrow Agreement.

(c)                If any Prohibited Transfer is made or attempted contrary to
the provisions of this Agreement, such purported Prohibited Transfer shall be
null and void ab initio, and Pubco shall refuse to recognize any such purported
transferee of the Restricted Securities as one of its equity holders for any
purpose. In order to enforce this Section 1, Pubco may impose stop-transfer
instructions with respect to the Restricted Securities of Holder (and Permitted
Transferees and assigns thereof) until the end of the Lock-Up Period.

 



  (2) 

   

 

(d)                During the Lock-Up Period (and with respect to any Escrow
Shares, if longer, during the period when such Escrow Shares are held in the
Escrow Account), each certificate evidencing any Restricted Securities shall be
stamped or otherwise imprinted with a legend in substantially the following
form, in addition to any other applicable legends:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT, DATED AS OF MARCH 10, 2020, BY AND
AMONG THE ISSUER OF SUCH SECURITIES (THE “ISSUER”), A CERTAIN REPRESENTATIVE OF
THE ISSUER NAMED THEREIN AND THE ISSUER’S SECURITY HOLDER NAMED THEREIN, AS
AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY
THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

(e)                For the avoidance of any doubt, Holder shall retain all of
its rights as a stockholder of Pubco with respect to the Restricted Securities
during the Lock-Up Period, including the right to vote any Restricted
Securities, but subject to the obligations under the Business Combination
Agreement and the Escrow Agreement.

2.                   Miscellaneous.

(a)                Termination of Business Combination Agreement. This Agreement
shall be binding upon Holder upon Holder’s execution and delivery of this
Agreement, but this Agreement shall only become effective upon the Closing.
Notwithstanding anything to the contrary contained herein, in the event that the
Business Combination Agreement is terminated in accordance with its terms prior
to the Closing, this Agreement shall automatically terminate and become null and
void, and the parties shall not have any rights or obligations hereunder.

(b)                Binding Effect; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns. This Agreement and
all obligations of Holder are personal to Holder and may not be transferred or
delegated by Holder at any time. Pubco may freely assign any or all of its
rights under this Agreement, in whole or in part, to any successor entity
(whether by merger, consolidation, equity sale, asset sale or otherwise) without
obtaining the consent or approval of Holder (but from and after the Closing, the
consent of the Purchaser Representative shall be required). If the Purchaser
Representative is replaced in accordance with the terms of the Business
Combination Agreement, the replacement Purchaser Representative shall
automatically become a party to this Agreement as if it were the original
Purchaser Representative hereunder.

(c)                Third Parties. Nothing contained in this Agreement or in any
instrument or document executed by any party in connection with the transactions
contemplated hereby shall create any rights in, or be deemed to have been
executed for the benefit of, any person or entity that is not a party hereto or
thereto or a successor or permitted assign of such a party.

(d)                Governing Law; Jurisdiction. This Agreement and any dispute
or controversy arising out of or relating to this Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware, without
regard to the conflict of law principles thereof. All Actions arising out of or
relating to this Agreement shall be heard and determined exclusively in the
Court of Chancery of the State of Delaware, or to the extent such Court does not
have subject matter jurisdiction, any federal court within the State of Delaware
(and any courts having jurisdiction over appeals therefrom) (the “Specified
Courts”). Each party hereto hereby (i) submits to the exclusive jurisdiction of
any Specified Court for the purpose of any Action arising out of or relating to
this Agreement brought by any party hereto and (ii) irrevocably waives, and
agrees not to assert by way of motion, defense or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court. Each party
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each party irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the transactions contemplated by this Agreement, on behalf of itself, or its
property, by personal delivery of copies of such process to such party at the
applicable address set forth in Section 2(g). Nothing in this Section 2(d) shall
affect the right of any party to serve legal process in any other manner
permitted by applicable law.

 



  (3) 

   

 

(e)                WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 2(e).

(f)                 Interpretation. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement. In this Agreement, unless the context otherwise
requires: (i) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa; (ii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding or succeeding such term and shall be deemed in each
case to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import shall be deemed in each
case to refer to this Agreement as a whole and not to any particular section or
other subdivision of this Agreement; and (iv) the term “or” means “and/or”. The
parties have participated jointly in the negotiation and drafting of this
Agreement. Consequently, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

(g)                Notices. All notices, consents, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered (i) in person, (ii) by facsimile or other electronic
means, with affirmative confirmation of receipt, (iii) one Business Day after
being sent, if sent by reputable, nationally recognized overnight courier
service or (iv) three (3) Business Days after being mailed, if sent by
registered or certified mail, pre-paid and return receipt requested, in each
case to the applicable party at the following addresses (or at such other
address for a party as shall be specified by like notice):

If to the Purchaser Representative, to:

Shih-Chung Chou

Room 2306, G13, Wan Ke Jin Se Meng Xiang, Luo Gang Huangpu District, Guangzhou,
China, 51000

Telephone No.: +8613901935428

Email: Watson.chou@paac-us.com

With a copy to (which shall not constitute notice):

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Barry I. Grossman, Esq.
Matthew A. Gray, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: bigrossman@egsllp.com
mgray@egsllp.com

If to Pubco at or prior to the Closing:

Lion Financial Group Limited
Unit A-C, 33/F, Tower A, Billion Center, 1 Wang Kwong Road,           

Kowloon Bay, Hong Kong
Attention: Wang Jian / Wilson Wang / Rover Luo / Alex Lee
Facsimile No.:  +852 2796 2338
Telephone No.:  +852 2820 9088 / +852 9690 0900 / +852 2820 9001 / +852 2820
9099

Email:  *** / *** / rover.luo@libkr.com / alex.lee@libkr.com

and

the Purchaser Representative

with a copy (which will not constitute notice) to:

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attn: James Hu; Christian Nagler
Facsimile No.: +1 (212) 446-6460
Telephone No.: +1 (212) 909-3341
Email: james.hu@kirkland.com; cnagler@kirkland.com

and

Kirkland & Ellis International LLP
26th Floor, Gloucester Tower, The Landmark
15 Queen's Road Central
Hong Kong
Attn: Ben James
Facsimile No.: +852-3761-3301
Telephone No.: +852-3761-3412
Email: ben.james@kirkland.com

and

the Purchaser Representative (and its copy for notice hereunder)

 



 



  (4) 

   

 



If to Pubco after the Closing:

Lion Group Holding Ltd.
Unit A-C, 33/F, Tower A, Billion Center, 1 Wang Kwong Road,             Kowloon
Bay, Hong Kong
Attention: Wang Jian / Wilson Wang / Rover Luo / Alex Lee
Facsimile No.:  +852 2796 2338
Telephone No.:  +852 2820 9088 / +852 9690 0900 / +852 2820 9001 / +852 2820
9099

Email:  ***/ *** / rover.luo@libkr.com / alex.lee@libkr.comand

the Purchaser Representative

with a copy (which will not constitute notice) to:

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attn: James Hu; Christian Nagler
Facsimile No.: +1 (212) 446-6460
Telephone No.: +1 (212) 909-3341
Email: james.hu@kirkland.com; cnagler@kirkland.com

and

Kirkland & Ellis International LLP
26th Floor, Gloucester Tower, The Landmark
15 Queen's Road Central
Hong Kong
Attn: Ben James
Facsimile No.: +852-3761-3301
Telephone No.: +852-3761-3412
Email: ben.james@kirkland.com

and

the Purchaser Representative (and its copy for notice hereunder)

If to Holder, to:

the address set forth below Holder’s name on the signature page to this
Agreement.

with a copy (which will not constitute notice) to:

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attn: James Hu; Christian Nagler
Facsimile No.: +1 (212) 446-6460
Telephone No.: +1 (212) 909-3341
Email: james.hu@kirkland.com; cnagler@kirkland.com

and

Kirkland & Ellis International LLP
26th Floor, Gloucester Tower, The Landmark
15 Queen's Road Central
Hong Kong
Attn: Ben James
Facsimile No.: +852-3761-3301
Telephone No.: +852-3761-3412
Email: ben.james@kirkland.com

(h)                Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of Pubco, the Purchaser
Representative and Holder. No failure or delay by a party in exercising any
right hereunder shall operate as a waiver thereof. No waivers of or exceptions
to any term, condition, or provision of this Agreement, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such term, condition, or provision.



  (5) 

   

 

(i)                 Severability. In case any provision in this Agreement shall
be held invalid, illegal or unenforceable in a jurisdiction, such provision
shall be modified or deleted, as to the jurisdiction involved, only to the
extent necessary to render the same valid, legal and enforceable, and the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby nor shall the validity, legality
or enforceability of such provision be affected thereby in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties will substitute for
any invalid, illegal or unenforceable provision a suitable and equitable
provision that carries out, so far as may be valid, legal and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.

(j)                 Specific Performance. Holder acknowledges that its
obligations under this Agreement are unique, recognizes and affirms that in the
event of a breach of this Agreement by Holder, money damages will be inadequate
and Pubco (and the Purchaser Representative on behalf of Pubco) will have no
adequate remedy at law, and agrees that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed by Holder
in accordance with their specific terms or were otherwise breached. Accordingly,
each of Pubco and the Purchaser Representative shall be entitled to an
injunction or restraining order to prevent breaches of this Agreement by Holder
and to enforce specifically the terms and provisions hereof, without the
requirement to post any bond or other security or to prove that money damages
would be inadequate, this being in addition to any other right or remedy to
which such party may be entitled under this Agreement, at law or in equity.

(k)                Entire Agreement. This Agreement constitutes the full and
entire understanding and agreement among the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties is expressly canceled; provided,
that, for the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Business Combination Agreement or any
Ancillary Document. Notwithstanding the foregoing, nothing in this Agreement
shall limit any of the rights or remedies of Pubco and the Purchaser
Representative or any of the obligations of Holder under any other agreement
between Holder and Pubco or the Purchaser Representative or any certificate or
instrument executed by Holder in favor of Pubco or the Purchaser Representative,
and nothing in any other agreement, certificate or instrument shall limit any of
the rights or remedies of Pubco or the Purchaser Representative or any of the
obligations of Holder under this Agreement.

(l)                 Further Assurances. From time to time, at another party’s
request and without further consideration (but at the requesting party’s
reasonable cost and expense), each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary to consummate the transactions contemplated by this Agreement.

(m)              Counterparts; Facsimile.  This Agreement may also be executed
and delivered by facsimile signature or by email in portable document format in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

{Remainder of Page Intentionally Left Blank; Signature Pages Follow}

 



  (6) 

   

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 



   

Pubco:

                     

LION GROUP HOLDING LTD.

                    By: /s/ Wang Jian         Name: Wang Jian         Title:
Director      

 

 



   

The Purchaser Representative:

                      /s/ Shih-Chung Chou                      

Shih-Chung Chou, solely in the capacity under the Business Combination Agreement
as the Purchaser Representative

     

 



{Additional Signature on the Following Page}


 

 

 

  (7) 

   



 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.  

 



Holder:       Name of Holder: Wang Jian       By: /s/ Wang Jian   Name: Wang
Jian  



 



 



Number and Type of Company Shares Owned:       Company Ordinary Shares:        
  Address for Notice:       Address:                   Facsimile No:          
Telephone No:           Email:      

 

 

 

  (8) 

   



